J-S18026-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHEILA M. BRONSON                          :
                                               :
                       Appellant               :   No. 521 MDA 2018

            Appeal from the Judgment of Sentence January 30, 2018
    In the Court of Common Pleas of Lackawanna County Criminal Division at
                       No(s): CP-35-CR-0000464-2016

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHEILA M. BRONSON                          :
                                               :
                       Appellant               :   No. 1163 MDA 2018

        Appeal from the Judgment of Sentence Entered January 30, 2018
    In the Court of Common Pleas of Lackawanna County Criminal Division at
                       No(s): CP-35-CR-0000464-2016


BEFORE:      BOWES, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY NICHOLS, J.:                         FILED: MAY 24, 2019

        Appellant Sheila M. Bronson appeals from the judgment of sentence

imposed following her jury trial convictions for theft by unlawful taking and

tampering with records.1 Appellant alleges that the Commonwealth presented

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S. §§ 3921(a), 4104(a).
J-S18026-19



insufficient evidence to establish that she committed the offenses, and the

trial court erred by precluding certain evidence. We affirm.

      We adopt the trial court’s facts and procedural history. See Trial Ct.

Op., 8/1/18, at 3-13. On January 30, 2018, the trial court sentenced Appellant

to thirty-six to seventy-two months’ imprisonment, plus three years’

probation, for theft by unlawful taking. The court imposed a consecutive term

of seventeen to thirty-six months’ imprisonment, plus two years’ probation,

for tampering with records.

      On February 8, 2018, Appellant timely filed a petition for reconsideration

of sentence. That same day, Appellant also filed post-trial motions seeking

an acquittal or new trial. On February 27, 2018, the trial court entered an

order denying Appellant’s petition for reconsideration of sentence. The order

noted that the court would conduct a hearing before deciding Appellant’s

remaining post-trial motions. Nevertheless, the order advised Appellant of his

right to file a notice of appeal within thirty days.

      The trial court conducted its hearing on Appellant’s post-sentence

motions on March 13, 2018. At the hearing, Appellant requested to submit a

brief in lieu of oral argument.    The court granted Appellant’s request and

established a briefing schedule.       Before either party submitted a brief,

however, Appellant filed a notice of appeal on March 29, 2018. This Court

subsequently docketed the appeal at 521 MDA 2018.

      On April 4, 2018, the trial court ordered Appellant to file a Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal. After receiving

                                       -2-
J-S18026-19



an extension, Appellant timely filed her Rule 1925(b) statement.2 The court

issued its Rule 1925(a) opinion on August 1, 2018.3

       Appellant now raises two questions for this Court’s review:

       1. Did the Commonwealth present sufficient evidence to establish,
       beyond a reasonable doubt, that Appellant was the perpetrator of
       either theft or tampering with records . . . ?

       2. Did the trial court err as a matter of law or abuse its discretion
       in precluding the defense from presenting evidence that the
       alleged victims operated illegal gambling devices in their
       establishments from which they generated income and which was
       relevant to not only the income and accounting techniques of the
       victims, but also their credibility?

Appellant’s Brief at 2.

       After a review of the parties’ briefs, the record, and the trial court’s

decision, we adopt and affirm on the basis of the trial court’s opinion

addressing the merits of the issues raised on appeal. See Trial Ct. Op. at 14-

20, 23-25. The Commonwealth presented sufficient evidence to establish that

Appellant stole in excess of $100,000, but less than $500,000, from the
____________________________________________


2 Although Appellant raised nineteen additional issues in her Rule 1925(b)
statement, she has abandoned those issues on appeal by failing to raise them
in her brief. See Commonwealth v. Rodgers, 605 A.2d 1228, 1239 (Pa.
Super. 1992) (stating that “[w]e must deem an issue abandoned where it has
been identified on appeal but not properly developed in the appellant’s brief”
(citation omitted)).

3  Despite the fact that Appellant already filed a notice of appeal, the
Lackawanna County Clerk of Judicial Records entered an order on June 14,
2018, denying Appellant’s post-trial motions by operation of law. Again, this
order informed Appellant of his right to file a notice of appeal within thirty
days. Consequently, Appellant filed a second notice of appeal on July 12,
2018, which this Court docketed at 1163 MDA 2018. On August 28, 2018,
this Court consolidated Appellant’s appeals sua sponte.

                                           -3-
J-S18026-19



victims’ convenience stores, and she hid the theft by manipulating the

spreadsheets used to track cash and credit purchases.       See id. at 14-20.

Further, the court did not err in precluding evidence that the victims operated

illegal gambling devices in their convenience stores prior to 2012 because (1)

the victims removed the devices before Appellant’s theft; (2) Appellant could

not demonstrate relevance by articulating the amount of income the devices

generated; and (3) Appellant could not cross-examine one of the victims about

an expunged criminal record related to the devices where the underlying

offense was not crimen falsi. See id. at 23-25. Accordingly, having discerned

no abuse of discretion or error of law, we affirm the judgment of sentence.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/24/2019




                                     -4-
                                                                                 Circulated 05/13/2019 12:59 PM




COMMON\VEALTH OF                                       IN THE COURT OFCOMMON
PENNSYLVANIA                                           PLEAS OF LACKAWANNA
                                                       COUNTY
                v.
SHEILA BRONSON


                                                                        -� u L
                                          OPINION
                                                                  ·t..:. •
                                                                  .:;:'.--c
                                                                  _,,._.30
                                                                                   ·o-     15,, �
                                                                                           c"J01
                                                                                           or
        BARRA.SSE, P.J.                                                 :5.: o     r:-.J   c: r:::
                                                                        ) .)>�             z-,
        This opinion is filed pursuant to Rule 1925(a) of the Pennsylfinia:Rul�of Appellate

Procedure and pursuant to the request of the Superior Court. Defendant Shelia Bronson (herein

after "Defendant") appeals this Court's January 3 0, 2018 Judgement of Sentence. The

Defendant's issues on appeal are as follows, verbatim:

    1. Did the Commonwealth present sufficient evidence to sustain each elementof the crimes
       charged where the object of the crimes, both theft and tampering With records, were not
       linked to the Defendant beyond a reasonable doubt?

   2. Did the Commonwealth present sufficient evidence to sustain each element of the crimes
      charged when it.relied solely upon the testimony of the victims and failed to present
      evidence from a forensic accountant or otherwise linking the alleged loss of funds and
      crimes to the Defendant beyond a reasonable doubt?

   3. Did the Commonwealth present sufficient evidence to establish, beyond a reasonable
      doubt, that the Defendant was the perpetrator of either theft or tampering with records?

   4. Was the verdict against the weight of the evidence for each element of the crimes charged
      where the object of the crimes, both theft and tampering with records, were not linked to
        the Defendant beyond   a reasonable doubt?
   5. Was the verdict against the weight of the evidence for each element of the crimes charged,
      theft and tampering with records, When it relied solely upon the testimony of the victims
      and failed to present evidence from a forensic accountant or otherwise linking the alleged
      loss of funds and crimes to the Defendant beyond a reasonable doubt?

   6.   v.,ras the verdict against the weight of the evidence to establish, beyond a reasonable
        doubt, that the Defendant was the perpetrator of either theft or tampering with records?

   7. Did the trial court en as a matter of law or abuse its discretion in allowing the
      Commonwealth to amend the Criminal Information which increased both the grading and
      penalty of the offenses charged?
8. Did the trial court err as a matter of law or abuse its discretion in precluding the defense
   from presenting evidence that the alleged victims operated illegal gambling devices in
   their establishments from which they generated income and which was relevant to not
   only the income and accounting techniques of the victims; but, also, their credibility?
9. Did the trial court en- as a matter of law or abuse its discretion in allowing hearsay
   statements made by Diana Goodfield through Lorraine Goodfield over the objection of
   counsel which deprived the Defendant ofconfrontation and a fair trial? (NT, 11/ 1/1 7, p.
   101-102).
10. Did the trial court en as a matter of law or abuse its discretion in allowing, over the
    objection of counsel, the admission of prior convictions of theft by deception and had acts
    as prior bad acts which werebarred by Pa. R. E. 404(a)(l) and (b)(l) and neither fit within
    an exception.under Pa. R.E. 404(a)(2) and (b)(2) nor were they relevantas defined by Pa.
    R. E. 401?

11. Did the trial court err as a matter of law or abuse.its discretion in allowing, over the
    objection of counsel, the admissions of prior convictions of theft by deception and bad
    checks where their probative value did not outweigh the unfair prejudice the admissions
    caused in violation of Pa. RE. 403 and 404(b)(2)?

12. Did the trial court err as a matter of law or abuse its discretion in allowing, over the
    objection of counsel, the admission of prior civil claims and judgments which were barred
    by Pa. R. E. 404(a)(l) and (b)(l) and neither fit within an exception under Pa. R. E.
    404(a)(2) and (b )(2) nor were they relevant as defined by Pa. R. E. 401?
13. Did the trial court err as a matter of law or abuse its discretion in allowing, overthe
    objection of counsel, the admission of prior civil claims and judgments where their
    probative value did not outweigh the unfair prejudice the admissions caused in violation
    of Pa. R. E. 403 and 404(b)(2)?
14. Did the trial court e1T as a matter of law or abuse its discretion in allowing the admission
    of till reports, over the objection of counsel, where said evidence had lacked prop et'
    authentication and foundation? (NT, 11/2/17j p. 71-72).

15. Did the trial court err as a matter of law or abuse its discretion in allowing schedules
    prepared by Diana Goodfield which lacked proper authentication and foundation and were
    based upon till reports which, also, lacked proper authentication and foundation? {NT;
    11.2.17,p. 73�74).
16. Did the trial court err as a matter oflaw or abuse its discretion in allowing the admission
   of 1400 pages of bank documents at trial where the documents were provided, for the first
   time, in the midst of trial by the Commonwealth thereby depriving defense counsel or a
   forensic accountant of adequately reviewing the documents, proffering a defense and,
   depriving the Defendant ofa fair trial?



                                              2
    17. Did the trial court e1T as a matter of law or abuse its discretion in allowing the admission
        of 1400 pages of bank documents at trial where the documents were not properly
        authenticated? (N.T., 1116/17, p. 7-8).

    18. Did the trial court en as a matter of law or abuse its discretion by allowing the admission
        of hearsay testimony ofthe conclusions of the Commonwealth's accountant concerning
        bank records and any discrepancies therein through Detective Lisa Bauer? (N.T., 11/6/17,
        p. 20).
    19. Did the trial court err as a matter of law or abuse its discretion by precluding the defense
        from engaging in cross-examination of a key witness for the Commonwealth, Detective
        Lisa Bauer, concerningmodification of dates within the original and subsequent amended
        affidavit of'probable cause or case summary which improperly and prejudicially
        foreclosed the Defendant from proffering an alibi defense? (N.T., 11/6/17, p. 16-18).

    20. Did the trial court err as a matter of law and abuse its discretion by imposing a manifestly
        excessive sentence within the aggravated range of the Pennsylvania Sentencing
        Guidelines, by failing to consider the relevant sentencing criteria ofthe Pennsylvania
        Sentencing Code, including the personal characteristics of the Defendant> her
        rehabilitative needs) the need for protection of the public and the presence of mitigating
        circumstances?
    21. Did the trial courr err and abuse its discretion by imposing a manifestly excessive sentence
        within the aggravated range of the Pennsylvania Sentencing Guidelines, by utilizing facts
        already considered within the calculation of each respective Offense Gravity Score and
        failing to state sufficient reasons on the record for the sentence imposed?

For the following reasons, including a review of the record and the facts and history of the case,

this Court's January 30, 2018 Judgment of Sentence should be affirmed,


FACTUAL AND PROCEDURAL HISTORY

       Under Docket Number CP-35-CR-0000464-2016, the Defendant was charged with one (1)

count of Theft by Unlawful Taking in violation of 18 Pa. C.S.A. § 392l(a) (Fl), one (I) count of

TheftbyUnlawful Taking in violation of18 Pa. C.S.A. § 392l(a) (F2), two (2) counts of

Tampering with Records in violation of 18 Pa. C.S .A. § 4 l04(a), and one (l) count of Receiving

Stolen Property in violation of 18 Pa. C.S.A. § 3925(a).

       On November 1, 2017, following an initial mistrial, trial before a jury commenced

wherein the Commonwealth presented several witnesses. The victim, Lorraine Goodfield

                                                 3
 (hereinafter "Lorraine), owner of the Cousin's Convenient Marts testified that she and her late

husband, LaITy Goodfield, worked in the convenient store industry for years before they

purchased the Eynon store in 2002, after Larry retired from accounting. Id. at 28-30. In 2007,

she opened a second Cousin's Convenient Mart location in Jessup, Pennsylvania (hereinafter,

"Jessup store"). Id. at 31-32. Lorraine testified that she actively worked in the states, but Larry

handled the finances and accounting, Id. at 34-35. Lorraine explained that the business was "self-

sufficient" and provided the Goodfields with a small salary while still leaving enough money in

the business account to cover expenses and emergency repairs. Id. at 35. Lorraine testified that in

early 2011, Larry was diagnosed with liver cancer and they decided       to hire a bookkeeper to assist

with the stores' accounting while Larry was receiving cancer treatment. Id. at 38-39. Lorraine

related that the Defendant's daughter, Jessica Bronson, worked as a cashier at the Jessup location

and the Defendant had long told her that she was a "numbers person" and would love to help with

the businesses' accounting work.. Id. at 39-40. Around April of 2011 Larry hired the Defendant;

she first worked as a cashier before she took overthe bookkeeping. Id. at 42.,.43.Lonaine

described the Defendant's duties as collecting the money dtops out of the safes, counting the

cash, and entering the amounts of cash and credit card sales into an excel spreadsheet, which

Larry checked daily, Id. Lorraine stated that the Defendant assisted Larry with the bookkeeping

until his death in May 2012. Id. at46.

        After Larry's death, Lorraine's duties increased to include malting the schedule, ensuring

the registers were funded, and dealing with all of the venders, all while still working shifts as a

cashier. Id. at 48""49. Lorraine attested that after Limy fell ill> the Defendant became the only

other person with a key to the safes, and therefore the only person with access to the money in the

safes. Id. at '54. Lorraine explained that at the end of each shift, a cashier would place all of the



                                                   4
cash, credit and debit card sales, as well as redeemed lottery tickets, into a bag and deposit it in

the store safe. Id. at 57-58. Lorraine stated that the Defendant was responsible for collecting the

bags from each store before returning to her desk at the store in Eynon to count the money arid

enter the data into ah Excel spreadsheet. Id. at 58-61. She explained the Defendant's course of

action to the jury. Id. Lorraine provided that upon entering all the data into the spreadsheet, the

Defendant would notify Lorraine that the deposit was ready or if an error in calculating occurred.

Id. at 63. Lorraine testified that she was solely responsible for depositing cash into the business'

bank account. Id. at 63-64. The Defendant did not have access to the stores' bank account or

payroll. Id. at 66. Lorraine conceded that once the Defendant finished data entry to generate the

spreadsheet, Lorraine would review the bottom line of the spreadsheet for any shortages; however

she did not thoroughly examine the accuracy of the data entered. Id. at 68.

       Lorraine explained that initially it was difficult to gauge profit because of seasonal impact.

Id at 71. However in2013,Lorraine noticed that the business profits declined, but attributed it to

repairing a gas tank and an air conditioning unit Id. at74. Lorraine noted that.she simultaneously

observed enhancements to the Defendant's lifestyle; for example, the Defendant frequently

requested time off for expensive family vacations to Disney or to a beach. Id. at 76. Lorraine

became c::onfused as to how the Defendant was able to afford those expensive trips on her modest

salary as the Defendant was solely employed by the store and it did not make sense that the store

was struggling financially, but theDefendant financially thrived. Id. at 76-78. Lorraine concealed

the stores' financial struggles fromthe customers and, importantly, the Defendant. Id. at 78.

Lorraine stated that in 2014, her daughter, Vanessa Goodfield, graduated from college and joined

the family business to assist Lorraine and Diana Goodfield Boccella, Lorraine's other daughter

and the business manager of Cousin's Convenient Marts, and fill :in for the Defendant while she



                                                  5
vacationed. Id. llt 79-82. The Defendanttrained Vanessa on how to collect the money frorn each

safe and enter the data into the Excel spreadsheet. Id. at 80. In September2014, Lorraine

consulted with an accountant to discuss the business decline and potential factors included

numerical errors and inventory management. Id. at 82.

       In 2015, the business could not pay all of the food and drink vendors, so Lorraine

withdrew $25,000 from her personal savings to sustain the business. Id. at 92. Lorraine also

testified that in 2015 she spent her free time examining surveillance camera footage searching fol"

thefts or any plausible explanation for the business decline. Id. at 93. Again, Lorraine consulted

with heraccountant, and she learned the business had lost hundreds of thousands of dollars in the

past year alone. Id. at 94. She began to blame herself for the failing business. Id. In an attempt

to increase Sales, Lorraine borrowed money from her son to obtain a liquor license, and pay for

store renovations. Id. at 94-95. When sales did not increase, and Lorraine confirmed no

cigarette or gas thefts, she decided to "follow the money," with her daughter Diana. Id. at 98.

Specifically, during one shift, Diana performed a separate data entry before the Defendant. Diana

compared her separate Excel spreadsheet to the Defendant's Excel spreadsheet, and discovered a

discrepancy in the amount of actual cash sales earned versus the amount entered for the

credit/debit sales. Id. at 98- 102. Lorraine testified that Diana uncovered the Defendant's

method of theft where the Defendant lowered the actual amount of cash collected and

compensated the "bottom line," by entering an inflated credit/debit amount. The Defendantthen

pocketed a portion of the actual cash collected. Id. Lorraine believed that the Defendant drove

the actual cash sales from the Jessup store to the Eynon store, andwhile she was driving) the

Defendant would remove the actual cash sales out ofthe Jessup bag and then manipulate the




                                                 6
"bottom line" number so that the amount of credit/debit sales concealed the actual cash loss. Id.

at 103.

          The Defendant manipulated the Excel spreadsheet data for both stores before she

combined the left-over cash into a single deposit slip. Id. at 115,-118. Lorraine explained that.if

the Defendant hacl stolen $200.00 dollars from the Jessup location, she would lower the actual

cash totals of both stores by$] 00.00 each, even though the actual cash only came from the Jessup

store. However, Lorraine related that the Defendant's theft.method and data manipulation could

be independently verified by Gulf Oil Company which compiled its own credit/debit sales log.

See N.1;'. Trialt November 2, 2017, at p. 14�15.

          Subsequently.Lorraine contacted the Lackawanna County District Attorney Office's to

conduct an investigation. See N. T. Trial, November 1, 2017, at p. at 105. During the

investigation, Detective Lisa Bauer verified the correct credit/debit sales via the data compiled by

Gulf Oil Company. Id. at 104-105. Through the Lackawanna CountyDistriot Attorney's Office,

Lorraine leamed that since 2013, the Defendant stole approximately $525,000.00 in actual cash

sates. Id. at 106-107.

          Next, Lorraine's daughter, Diana Goodfield Boccella, (hereinafter "Diana'Ttestified that

after her father's death, she became the business managerin June 2012. See N. T. Trial,

November 2, 2017, at p. 21-22. She stated that her responsibilities included oversight of

accounts payable and accounts receivable, payroll, quarterly payroll-related taxes, cashier

management, as well as invoicing and inventory pricing. Id.    at 23-25;   136. In 2014, Diana

described howthe business declined significantly. Id. at 33-34. During this time, Diana noticed

that the profits were not supported by the actual sales, because the actual sales were su bstantial.

Id. at 38.


                                                  7
        Diana testified that a year later the business struggled to pay the bills despite profityields

in excess of $100,000.00. Jd. at 41-47. Diana recalled that Lorraine contributed her personal

savings to the business. Id. at 42-43. In response, Diana investigated the data, and researched

common theft schemes in the convenient store industry, Id, at45-47. After "extensive, exhaustiv

searches" and a process of elimination Diana examined the actual cash sales. Id. at 48-49. She

confirmed that the Defendant solely administered the actual cash sales, and consequently, Diana

scrutinized the Defendant's daily duties. Id. at 50. On December 3, 2015, Diana performed her

own data entry ofthe cash, credit/debit, and lottery sales conducted during one shift at the Eynon

store. Id. at 51-52. The next day, the Defendant processed the actual cash bagin the same way

she normally completed her daily data entry. Id. at 53. Accordingly, Diana compared her own

data entry with the Defendant's data entry. She discovered that both end results matched, but the

Defendant's data entry showed $90.00 dollars less in actual cash with an additional $100.00

dollars in credit/debit card sales. Id. at 54-55. Diana reviewed the cash.register tapes, and

confirmed that the Defendant stole a portion of the actual cash sales, and inflated the credit/debit

card sales in order to balance the end result. Id. at 56. Based upon this discovery, Diana

compared past data entries to till reports and uncovered a pattern of reduced cash sales with

inflated credit/debit card sales. Id. at 57. She detected that the inflatedcredit/debit card sales

amount corresponded with the reduced cash sales amount. To that end,         she uncovered over

$1,000.00 in cash sales stolen in December2015. Id. at 58.

       In support of her testimony, Diana explained the personal Excel spreadsheet she created to

detect the-Defendant's theftmethod. Id. at 60. Diana explained each column and entry on her

Excel spreadsheet, delineating cash, checks, coupons, accounts, credit cards, vendor pay out,

lottery pay out, employee credit, losses, andpizza pay outs. Id. at 60-66. Also on the Excel



                                                  8
spreadsheet, Diana showed a report section consisting of total tenders, lottery payouts, and safe

drops. Id. at 67. She also utilized a tin report during each shift to independently verify the actual

cash sales. Id. at 69. Diana compared the cash number from the till to the cash plus the owes, less

the safe drops, on her Excel spreadsheet. Id. at 74-75. Diana showed the jury the discrepancies in

the Defendant's data entry using the December 3, 2015 report. Diana demonstrated that her

actual cash sales calculations differed from the Defendant's by $90.00 dollars while the

Defendant's credit/debit card sales calculation were inflated by $90.00 dollars Id. at 79-83. Diana

labeled the Defendant's theft pattern of reducing the actual cash sales and increasing the

credit/debit card sales as "scheme one," because she discovered a second theft method Where the

Defendant would alter the total amount of tenders in the report section to reflect less sales than

actual sales. Diana labeled the Defendant's alternate theft pattern as "scheme two," which is only

traceable through the till. Id. at 83, 88-91, She testified that although tills must be retained for

seven years, several past tills were destroyed or otherwise missing. Id. at 93.

       Finally, Diana explained that all actual cash sales and credit/debit card sales can be

independently verified through the Gulf Oil Company. Id. at 93. She explained that the "Gulf

Reports" arc generated daily through the Gulf Oil Company network, The Gulf Report generates

the inside sales and outside sales as well as indentifies high yielding products. Id. at 94, Diana

related that through the Gulf reports she calculated a number of "scheme one," thefts. Id. at 94-

95. For example, she Showed a $300.00 dollar discrepancy between the Defendant's April 20,

2014 Excel spreadsheet and the corresponding Gulf report at the Eynon location. Id. at 104-106.

The Defendant's Excel spreadsheet showed inflated credit/debit card sales by $300.00 dollars. Id.

at 107. Similarly, Diana showed discrepancies between the Defendant's April 30, 2014, Excel

spreadsheet at the Jessup location and the Gulf report, Id. at 110-115.



                                                  9
       Likewise, the Commonwealth introduced the Gulf reports and the Defendant's Excel

spreadsheets at the Eynon location during the following periods: January 2015 through December

2015; January 2014 through December 2014; and January 2013 through December 2013. Id. at

119-122. The Commonwealth also introduced the Guff reports and the Defendant's Excel

spreadsheets at the Jessup location during the following periods'. January 2015 through

December 2015; January 2014 through December 2014; and January 2013 through December

2013. Id. at 122-123.

       Importantly, the Commonwealth introduced a detailed theft analysis that illustrated each

date and the amount of cash stolen. Id. at 124. Diana eorroborated the theft analysis showing the

Defendant's forced balancing, and ultimate «scheme one," and "scheme two" thefts. Id. at 125-

126. She testified that the Defendant's vacation days coincided with days that there was no

forced balancing or thefts, Id. at 130. However, in May 2015, Diana recalled a "scheme one"

theft occurred daily. She admitted that the extent of "scheme two" thefts could not be established

because those tills were destroyed. Id. at 131-132. Diana's final calculation of "scheme one" and

"scheme two" thefts amounted to a total theft of$525,537 .87. Id. at 132.

       Vanessa Goodfield (hereinafter "Vanessa"), graduated from Temple University in 2014,

and became the general manager of Cousin's Convenient Marts. See N.T. November 2, 2017, at

p. 154-155. Vanessa testified that her responsibilities included ordering food and beverage

products, meeting with vendors, pricing, counting cash, reconciling the actual cash bags, and

assisting Lorraine. Id. at 155. Vanessa learned through the Defendant how to reconcile the actual

cash bags. Id. Specifically, Vanessa trained with the Defendant from June 9, 2014 through June

11, 2014. Id. at159-l62. Vanessanoted that no thefts occurred on these dates. Id. at 163.




                                                10
       Lastly, Detective Lisa Bauer, of the Lackawanna County District Attorney's Office who

testified that in December2015, the Goodfieldfamilypresented various documents to

substantiate the Defendant's theft methods. See N.T. November 6, 2017 (AM), p� 9-12. As part

of her investigation, Detective Bauer interviewed the Defendant at her office. Id. at 13.

Detective Bauer inquired about the Defendant's duties andresponsibilities at Cousin's

Convenient Marts. She noted that the Defendant abruptly concluded the interview when she

questioned her aboutthe discrepancies in the actual cash sales and credit/debit card sales as well

as the altered Excel spreadsheets. Id. at 13-17. Detective Bauer testified that she consulted with

an accountant, and discovered a second theft scheme. Id. at 19. Initially, Detective Bauer related

that the Defendant stole small amounts of cash until she became more comfortable with the cash

bag routine and the Goodfield family. Id. at 21. She testified that the thefts occurred between

2013-2015, when the Defendant's annual salaries totaled $11,242.50, $10,045, and $10,790

respectively. Id. at 22. She gave detailed and extensive testimony regarding the Defendant's

financial
     .    records, including the Defendant's
                                   .
                                             boyfriend's
                                                .
                                                         annual salary and settlement sum. Id. at

23�24. Detective Bauer testified that between 2013 and 2015, the Defendant deposited

approximately $186,563.21 in cash into her personal savings account. In addition, the Defendant

deposited $263,669.98 into her personal checking account. Id. at 33,...34. After an-est, the

Defendant's cash deposits reduced to $6,524. Id. at 35. In fact, Detective Bauer testified that

because of insufficient funds, the Defendant's bank account is now closed. Id. at 36.

       Detective Bauer detailed the Defendant's financial transactions and spending history. She

explained tbattheDefendant'utilized her bank account for vehicle payments and vehicle

purchases. Id. at 39-41, 45�46. For example, Detective Bauer noted that on July 16, 2015, the

Defendant deposited $42,650.00 in cash into her personal checking account, Id. at 50. On that



                                                 11
same day; the Defendant paid $34,171.31 via a personal check towards a remaining vehicle. Id.

at 52-53. Shortly thereafter, the Defendant paid $30}000.00 via personal check towards a down

payment on a new home, Id. at 53-54. Detective Bauer testified that during the theft schemes,

the Defendant utilized her bank account to make payments on approximately nine (9) major credit

cards. Id. at 54-55. She also testified that during the theft schemes, the Defendant owed and paid

approximately thirty (30) creditors. Detective Bauer noted that since arrest all of the Defendant's

credit accounts are delinquent, and her house is in foreclosure. Id. at 59-60, 63. Detective Bauer

opined that the Defendant would transfer stolen funds into her boyfriend's bank account, and

subsequently back again into her own as a means to "cause confusion." Id. at 68-69. Ultimately,

she concluded that the Defendant stole approximately$525,000.00 in cash sales from Cousin's

Convenient Marts, while the Defendant and her boyfriend held a combined amount of

$374,117 .00 consisting of cash deposits in their personal bankaccounts. Id. at 77. Also,

Detective Bauer concluded that the Defendant utilized approximately $150,000.00 of untraceable

cash to purchase various items, without ever depositing the money into her bank account Id. at

78.

       The Defendant then took the stand in her own defense; she testified as to her hiring,

training, and duties while employed by the Goodfields, N.T. T'rial, November 6; :2017 (PM) at

p. 41-45. She explained her process for collecting and processing the bags for the data entry to

create the spreadsheets. Id. at 45-53. The Defendant cited sources such as her fiance's income

and savings with respect to her financial records showing significant cash flow. Id, at 66-67. She

noted that her fiance did not have access to a bank prior to moving to this area. Id. at 67. The

Defendant stated that the frequent transactions associated with her bank account were attempts to

build credit to buy a home and explained her shuffling of funds in order to pay off debts. Id. at



                                                 12
68..:.11. The Defendant also   told the jury that she used her bank account to receive funds and to

pay her adult daughter's hills, including car payments and insurance. Id. at 75-76.

        After deliberations, the jury convicted the Defendant ofone (l) count of Theft by

Unlawful Taking -In Excess of $100,000 but Less Than $500,000.00, and one (1) count of

Tampering With Records. This Com:trequested a pre-sentence investigation report, and up011

review of the thorough report as well as consideration of the sentencing guidelines including all

mitigating and aggravating factors, this Court sentenced the Defendant on January 30, 2018 as

follows:

               16 CR 464, CT 1- Theft by Unlawful Taking: thirty-six (36) - seventy-two {72)
               months, with three (3) years probation
               16 CR 464, CT3 Tampering With Evidence: seventeen (17)- thirty-six (36)
                                   =




               months, with two (2) years probation, consecutive to Count l.

        Moreover, since the Defendant was on supervision during the commission of the

underlying offense, this Court revoked the Defendant's original sentences and re-sentenced as

follows:

               01 CR 70, CT 3:         six (6) -twelve (12) months, with three (3) years probation
               01 CR 1750, CT 2:       six (6)- twelve (12) months, with three(3) years probation
               01 CR 1751, CT 2:       six (6)-twelve (12) months, with three (3) years probation
               03 CR 1094, CT 1:       six (6) - twelve (12}months, with three (3) years probation

        All sentences were deemed consecutive, and aggregated to seventy-seven (77) to one

hundred and fifty-six (156) months of incarceration followed by seventeen (17) years ofprobation

to be supervised by the Pennsylvania Board of Probation and Parole.




DISCUSSION

   I.      THE EVIDENCE WAS SUFFICIENT TO SUPPORT TUE VERDICT



                                                   13
        Jssues one through three question whether the evidence presented at trial was sufficient as

a matter of law to establish every element of theft by unlawful taking and tampering with records,

beyond a reasonable doubt. The Defendant further challenged whether the evidence presented at

trial was sufficient since the evidence was solely based upon the testimony of the victims, rather

than a forensic accountant. Upon review of the record, including the testimony and evidence

presented at trial, this Court concludes as   a matter of law that the evidence was sufficient to
support the jury's verdict.

        A claim challenging the weight of the evidence concedes the sufficiency of the evidence.

See Commonwealth v. Widmer, 744 A.2d 745 (Pa. 2000). The Defendant did not assert either

claim in the alternative therefore, the Defendant's challenge as to the sufficiency of the evidence

claim should be denied. The standard ofreview regarding a sufficiency of the evidence claim

requires a determination as to "whether the evidence, viewed in the light most favorable to the

Commonwealth, is sufficient to enable a reasonable jwy to find every element of the crime

beyond a.reasonable doubt." Commonwealth v. Laird, 988 A.2d 618, 624 (Pa. 2010) citing

Commonwealth v. w·atkins, 843 A.2d 1203, 1211 (.Pa. 2003). See also, Commonwealth v.

Rivera, 983 A.2cl 1211, U20 {Pa. 2009) (whether viewing all evidence and reasonable

inferences viewed in favor of the Commonwealth as verdict winner establishes all elements of the

offense beyond a reasonable doubt).

       Under this standard, the fact-finder is given deference and the appellate court rnay not

substitute its own judgment for the fact-finder. Moreover, the Commonwealth need not preclude

every possibility ofinnocence, Rather, the appellate courts are instructed:

               any doubts regarding a defendant's guilt may be resolved by the fact-finder unless
               the evidence is so weakand inconclusive that as a matter of law no probability of
               fact may be drawn from the combined circumstances. The Commonwealth may
               sustain its burden of proving every element of the crime beyond a reasonable


                                                   14
               doubt by means ofwholly circumstantial evidence, Moreover, in applying the
               above test, the entire record must be evaluated and all evidence actually received
               must be considered. Finally, the trier of fact while passing upon the credibilityof
               witnesses and the weight of the evidence produced, is free to believe all, part or
               none of the evidence.

Commonwealth v. DiStefano, 782 A.2d 574, 582 (Pa. Super. 2001)

       In the present case, the Commonwealth alleged that between January 12, 2013 and

December 3, 2015, the Defendant stole funds in excess of$ I 00,000.00 but less $500,000. 00, that

were the property of the Goodfield Convenient Stores, d/b/a Cousin's Convenient Marts, and that

the Defendant took those funds with the intent to deprive the Gcodfields thereof in violation ofl 8

Pa. C.S. § 392l(a), Theft By Unlawful Taking, Sec Amended Criminal Information, Count 1.

The Commonwealth also alleged that between January 12, 2013 and December 3, 2015, the

Defendant stole funds in excess of $500,000.00, that were the property of the Goodfield

Convenient Stores, d/b/a Cousin's Convenient Marts, and that the Defendant took those funds

with the intent to deprive the Goodfields thereof in violation of 18 Pa. C.S. § 392J(a), Theft By

Unlawful Taking. See Amended Criminal Information, Count 2. Additionally, the

Commonwealth alleged that, between January 12, 2013 and December 3, 2015, knowing she had

no authority to do so, the Defendant, while employed as a bookkeeper for Cousin's Convenient

Marts, did falsify Excel spreadsheets with the intent to deceive or conceal that she took unlawful

control over funds in excess of $1 OQ,000.00 but less $500,000.00, that were the property of the

Goodfield Convenient Stores d/b/a Cousin's Convenient Matts in violation of 18 Pa. C.S. §

4104(a), Tampering With Records. See Amended Criminal Information, Count 3. Lastly, the

Commonwealth alleged that, between January 12, 2013, and December 3, 2015, knowing she had

no authority to do so, the Defendant.while employed as a bookkeeper for Cousin's Convenient

Marts, did falsify Excel spreadsheets with the intentto deceive or conceal that she took unlawful



                                                 15
control over funds in excess of $500,000.00, that were the property of the Goodfield Convenient

Stores d/b/a Cousin's Convenient Marts in violation of 18 Pa. C.S. §4104(a), Tampering With

Records. See Amended Criminal Information, Count 4.

       Following witness testimony and the presentation of evidence, the jury convicted the

Defendant of one (1) count ofTheftby Unlawful Taking in violation of L8 Pa. C.S. § 392l(a) and

one (1) count of Tampering With Records in violation of 18 Pa. C.S. § 4104(a).

       Pursuant to 18 Pa; C.S. § 3921(a): "a person is guilty of'theft if he unlawfully takes, or

exercises unlawful control over, movable property of another with intent to deprive him thereof."

Pursuant to 18 Pa. C.S. § 4104(a): "[a] person is guilty of tampering with records [when]

"knowing that [s]he has no privilege to do so, [sjhe falsifies, destroys, removes or conceals any

writing or record, or distinguishing mark or brand or other identification with intent to deceive or

injure anyone or to conceal any wrongdoing." The Commonwealth may prove any or all

clements of a crime by circumstantial evidence. Commonwealth v. Alvarado, 481 A.2d 1223, at

1225 (Pa. Super.l984); See also Commonwenlth v. Cichy,323 A.2d 817, 818 (Pa. Super.

1974) citing Commonwealth v. Bailey, 292 A.2d 345, 346 (Pa, 1972)(finding that the

Commonwealth need not "establish guilt to a mathematical certainty" and a case may rest entirely

upon circumstantial evidence, as long as the conviction is based on more than conjecture)

       In the present casej viewing the evidence in the light most favorable to the

Commonwealth as verdict winner, the evidence was sufficient to prove the elements of Theft by

Unlawful Taking andTampering with Records, beyond a reasonable doubt. First, learning the

business' practices through her trainingwith Larry, the Commonwealth demonstrated the

Defendant's familiarity with Excel spreadsheet data entry and accounting methods. In her

capacity as bookkeeper, the Defendant altered the actual cash sales data to conceal her theft



                                                 16
schemes. Lorraine, the owner of Cousin's Convenient Marts, and Diana, the business manager of

Cousin's Convenient Marts testified that Larry hired the Defendant as a bookkeeper prior to

death. Both Lorraine and Diana offered parallel testimony as to their reliance
                                                                       ,,      on the Defendant;

and her employment responsibilities, the Defendant's knowledge of data entry, and her

opportunity to commit the theft schemes. SeeN.T. Trial, November 1, 2017, at.p. 42-46; N.T.

Trial, November 2, 2017, atp, 28-29. Lorraine testified as to the Defendant's role and duties

within the store, as well as her exclusive access to the cash bag drops and safe key. Id. at p. 54.

In fact, Lorraine and Diana testified that both eliminated any alternative causes of cash loss. See

N.T. Trial, November 1; 2017, at p, 98; N.T. Trial, November 2, 2017; at p. 45-50. Diana

described the methods she employed to discover the Defendant's theft schemes as well as the

actual cash sales stolen, N.T. Trial, November 2, 2017 at p. 45-47. Lorraine's testimony

regarding the discovery ofthe Defendant's theft schemes corroborated Diana's investigation of

the cash loss. N.T. "I'rial, November l, 2017 at p. 93-94; 98-102. Diana explained that during

one shift, she completed the Defendant's duties before the Defendant and then compared her

personal data entry to the Defendant's version. Through this comparison, Diana uncovered

discrepancies between actual cash sales and credit/debit card sales. N.T. Trial, November 2,

2017, at p, 51-53. She discussed her review of the cash register tapes, which confirined that the

Defendant stole a portion of the actual cash sales and inflated the credit/debit card sales so that

the total amount balanced. Id. at 56. Asa result, Diana compared the Defendant's previous data

entries and discovered numerous instances where the actual.cash sales were short while the

credit/debit card sales were increased by the same amount as the missing cash. Id. at 57.

       She further discussed the importance of a till report. Id. at 69. Diana testified that the till

reports independently verified the actual cash sales by utilizing the cash number from the till and



                                                  17
comparing it to the cash plus the owes, less the safe drops, on the Excel spreadsheet. Id. at 74-75;

In particular, Diana referenced the December 3, 2015 report to show thejury how she completed

her own actual cash sale entry versus the Defendant's actual cash sale entry. She testified that her

actualcash sales calculation was missing $90;00 while the Defendant's credit/debit card sales

calculation was increased by $90 .00. Id. at 79-83. Diana reported that several.past tills were

destroyed ot otherwise missing, however she indicated that actual cash sales and credit/debit card

sales could be independently verified through the Gulf Oil Company reports despite the missing

till reports. Id. at 93. Diana explained that the Gulf Oil Company's reports were generated daily

through the Gulf Oil Company network and included inside sales and outside sales, as well as

high yielding products. Id. at .94. She used the Gulf Oil Company reports to detect several of the

Defendant's thefts. Id. at 94-95. Most importantly, Diana used the Gulf Oil Company reports to

calculate the total amount of the Defendant's thefts. Diana demonstrated her calculations for the

jury showing the actual cash sales compared to the Defendant's manipulated entries. Id. at 99-

102, 104-107, 110-115, She testified that, with her sister Vanessa, she compiled all of the actual

cash sales and determined the total theft amount, which was re-calculated and corroborated by

Detective Lisa Bauer and an accountant. Id. at 166. In support of Diana's testimony, the

Commonwealth introduced the Gulf Oil Company reports and corresponding Excel spreadsheets

entered by the Defendant at the Eynon location for January 2015 through December 2015;

January 2014 through December 2014; January 2013 through December 2013. Id. at 119-122.

The Commonwealth also presented the Gulf Oil Company reports and corresponding Excel

spreadsheets entered by the Defendant regarding the Jessup location during 2013, 2014, and

2015. Id. at 122-123. Finally.the Commonwealth presented an extensive theft analysis generated

by Diana, which itemized all of the dates and cash stolen. Id. at 123-124. Diana remarked that



                                                 18
during the Defendant's period of vacation, the Excel spreadsheets showed no forced balanced or

thefts. Id. at 130, She concluded the Defendant's total theft schemes amounted to .i525,537.87.

Id. at 132.

       In light of her history and experiences investigating financial thefts, Detective Bauer

corroborated the Goodfield family's suspicions and determined that a series of thefts occurred at

Cousin's Convenient Marts. See N.T. November 6, 2017 (AM), p.12. Detective Bauer

confirmed that the Defendant altered the Excel spreadsheets by inflating the credit/debit card

sales, lowering the actual cash sales, and pocketing a portion of the cash. Detective Bauer

described the Defendant's theft schemes as "common" methods utilized by bookkeepers. Id. at

12-13, She reviewed all the evidence with an accountant, who substantiated the Defendant's theft

schemes oflowering the actual cash sales and increasing the credit/debit card sales. Detective

Bauer also discussed her investigation ofthe Defendant's lengthy debt history and modest

income, compared to an increasingly large cash flow, extensive spending, vehicles, vacations and

an upgraded new home. Detective Bauer testified that after the Defendant's arrest, the large cash

flow evaporated. N.T. Trial, November 6, 2017 (AM.), at p, 7, 22-58.

       therefore, viewed in the light most favorable to the Commonwealth as verdict winner, the

evidence presented at trial is sufficient to support the jury's verdict, where Lorraine, Diana, and

Vanessa all testified to the Defendant's role as bookkeeper, including her duties and knowledge

of Excel spreadsheets and cash bag routines. The Goodfields testified as to the amount of stolen

cash sales, the length of time the thefts occurred, the manipulated spreadsheets as well as the

independent Gulf Oil Companyreports. The Commonwealth presented extensive evidence of the

Defendant's theft schemes compared to the independent sources which verified cash loss and the

inflated credit/debit card sales. Ultimately) the evidence shows that the Defendant exercised



                                                 19
control over significant portions of actual cash sales, which she unlawfully stole from Cousin's

Convenient Marts and intended to deprive the Goodfield family of their property. As such,

viewed in the light most favorable to the Commonwealth as verdict winner) the evidence is

sufficient to establish (1) thefts of actual cash sales from Cousin's Convenient Matis; (2) thatthe

thefts occurred through forced balancing of the business> Excel spreadsheets; (3) that the

Defendant was responsible for the thefts in excess of $100)000.00 but less than $500,000.00; (4)

that the Defendant's actions were intentional and deceitful; and (5) and that the Defendant

falsified the records in an attempt to conceal the thefts.

         Therefore, upon review of the applicable case law and the evidence presented at trial, this

Cami finds that the evidence presented at trial was sufficient to support the jury verdict of guilty

on Count 1, Theft by Unlawful Taking in violation of l 8 Pa, C.S.A. § 3921(a), and Count 3,

Tampering With Records in violation of 18 Pa. C.S,A. § 4104(a).

   II.       THE VERDICT WAS NOT CONTRARY TO THE WEIGHT OFTHE
             EVIDENCE

         Jssues four through six challenge the jury' s verdict as against the weight of the evidence.

The Defendant asserts that the evidence relied solely on the testimony of the victims, rather than a

forensic accountant.

         Determination of whether a verdict is against the weight ofthe evidence is within the

discretion of the trial court. Commonwealth v. Widmer, 744 A.2d 745, 751-:-52 {Pa. 2000)

citing Commonwealth v. Brown, 648 A.2d 1177{Pa.1994). A claim that.a verdict is contrary

to the weightof the evidence, concedes that there is sufficient evidence to sustain the verdict. Id.

citing Commonwealth v. Whiteman, 485 A.2d 459 (Pa. Super. 1984). A weight-of-the-

evidence claim under Pa. R. Crim. P. 607 requires the defendant to show that the verdict is so

contrary to the evidence as to shock one's sense of justice. Commonwealth v. Boyd, 73 A.3d

                                                  20
 1269, 1275 (Pa. Super. 2013) (citations omitted). The role of the trial judge is to determine that

"notwithstanding all the facts, certain facts are so clearly of greater weight that to ignore them or

to give them equal weight with all the facts is to deny justice." Commonwealth v. Widmer, 744

A.2d 745, 751-52 (Pa. 2000) (citing Thompson v. City of Philadelphia, 493 A.2cl 669, 673

(Pa. 1985).

         Here,   as discussed above, this Court found sufficient evidence to support the jury's
verdict. The fact that the verdict was largely based upon the testimony of the victims, rather than

a forensic accountant, does not justify overturning the jury's verdict. The victims and detective

detailed the analysis and demonstrated the calculations for the jury. The Commonwealth

presented the testimony of multiple witnesses that was consistently sufficient.to establish the

Defendant's guilty. The evidence convinced the jury beyond a reasonable doubt to convict the

Defendant of the crimes charged. D1e Defendant has not presented any colorable argument in

support of her weight of the evidence claim. The Defendant has not pointed to any fact that

should clearly be given greater weight or demonstrated that the verdict is contraryto the evidence

as to shock one's sense of justice. Sec Boyd, supra, and \Vidmer, supra.

         Therefore, the verdict at trial was notagainst the weight of the evidence, as no evidence

presented weighed so heavily against the verdict as to shock ones sense of justice.




   DI.      THE COMMONWEALTH PROPERLY AMENDED THE CRIMINAL
            INFORMATION

         Issue seven contends that the trial Court erred or abused its discretion in allowing the

Commonwealth to amend the Criminal Information as it increased both the grading and penalty

of the offenses charged. The amendment was proper under the Pennsylvania Rules of Criminal

                                                   21
Procedure, and the Defendant suffered no prejudice. The Pennsylvania Rules of Criminal

Procedure provide the following regarding amendment of a Criminal Information:

               The court may allow an information to be amended, provided that
               the information as amended does not charge offenses arising from a different
               set of events and that the amended charges ate not so materially different
               from the original charge that the defendant would be unfairl y prejudiced,

Pa. R. Crim. P. 564.

Unfair prejudice may be determined by the following six factors: ( 1) whether amendment changes

the factual basis for the charges; (2) whether the amendment adds new facts previously unknown

to the defendant; (3) whether the factual scenario was developed during the preliminary hearing;

(4) whether the amendment changed the description of the charges; (5) whether a change in

defense strategy was necessary; and (6) whether the timing of the amendment allowed ample

notice and preparation. Commonwealth v. Witmayer, 144 A.3d 949 (Pa. Super. 2016);

Commonwealth v. Veon, 109 A.3d 754 (Pa. Super.2015). The mere possibility amendment of

an information may result in a more severe penalty due to addition of charges is not, of itself,

prejudice for pm-poses of determining whether to permit an amendment of au information,

Commonwealth v. Picchianti, 600 A;2d 597, (Pa. Super. 1991).

       On October 16, 2017, nearly one (1) month prior to the commencement oftrial, the

Commonwealth amended the Criminal Information, In comparison, the previous Criminal

Information charged the Defendant with one (1) count of Theft by Unlawful Taking in violation

of 18 Pa. C.S. § 392l(aJ (F2), one (1) count of Receiving Stolen Propertyin violation of 18 Pa.

C.S. § 3925 (F2), and one (1) count of Tampering \Vith Records in violation of 18 Pa. C.S. §

4104(a) (Ml). The amended Criminal Information charged the Defendant with two (2) counts of

Theft by Unlawful Taking in violation of 18 Pa. C.S. § 3921(a), one count relative to an amount

in excess of$l001000.00 but less than $500,000.00; and one count relative to an amount in excess


                                                 22
of $500,000.00. Similarly, the amended Criminal Information charged the Defendant with two (1)

counts of Tampering With Records in violation of 18 Pa. C.S. § 4104(a) (Ml), one count relative

to an amount.in excess of $100,000.00 but less than $500,000,00, and one count relative to an

amount hi excess of $500,000.00. AU the criminal offenses in the amended Criminal Information

arose from the same factual scenario wherein the Defendant was alleged to have abused her role

as bookkeeper altering Excel spreadsheets without the authority to do so and unlawfully stealing

cash with the intent to deprive the Goodfield family of their property. The criminal offenses in the

amended Criminal.Information specified monetary amounts, and were based upon the same

factual circumstances previously alleged and not unknown to the Defendant. The Defendant.had

ample notice and opportunity to prepare without changing her defense strategy. As such, the

Defendant was not unfairly prejudiced by the amended Criminal lnformation.

    IV.       TffiS COURT PROPERLY PRECLUDED THE DEFENDANT FROM
              PRESENTING TESTIMONY REGARDING AN ILLEGAL GAMBLING
              DEVICE

          Issue eight contends that the trial Court erred or otherwise abused its discretion in

precluding the Defendant from presenting evidence thatLorriane Goodfield operated illegal

gambling devices in Cousin's Convenient Marts ..

          The admissibility of evidence is within the discretion of the trial court and will only be

reversed upon showing a clear abuse of discretion. Commonwealth v. Drumheller, 808 A.2d

893, 904 (Pa. 2002), cert. denied, 539 U.S. 919, 123 S.Ct. 2284, 156 L.Ed.2d 137 (2003)

(quoting Commonwealth v. Stallworth, 781 A.2d 110, 117 (Pa. 2001)); Commonwealth v.

Tyson, 119 A.3d 353, 357, appeal denied, 128 A.3d 220 (Pa. Super 2015). An abuse of

discretion is more than an error in judgment; it is a misapplication of the law or a showing that the

exercise of judgment was "manifestly unreasonable, or the result of bias, prejudice, ill-will or


                                                   23
partiality, as shown by the evidence of record." Tyson, 119 A.3d at 357 quoting

Commonwealth v. Harris, 884 A.2d 920, 924 (Pa.Super.2005), appeal denied, 928 A.2d 1289

(Pa. 2007).

       "Relevance;' is the threshold requirement for the admissibility ofevidence.

Commonwealth v. Cool� 952 A.2d 594, 612 (Pa. 2008). Evidence is relevant if: (a) it has any

tendency to make a fact more or less probable than it would be without the evidence; and (b) the

fact is of consequence in determining the action. Pa. R. E. 401. Under Pa. R.. E. 40Jj a court may

exclude otherwise relevant evidence "if its probative value is outweighed by a danger of one or

more of the following: unfair prejudice, confusing the issues, misleading the jury, undue delay,

wasting time, or needlessly presenting cumulative evidence." Pa. R. E. 403.

       The Defendant presented a motion in limine seeking to admit evidence of Lorraine

Goodfield's expunged ARD record regarding illegal gambling machines inside Cousin's

Convenient Marts. N.T. Motions, November 1, 2017, atp, 3. The Defendant sought to

introduce the existence of the illegal gambling machines as an additional source. of income and to

questionLorraine's credibility. Id. at 4.

       This Courtfound the evidence inadmissible since Lorraine could not be cross-examined

about the ARD record since the underlying offense was not crimen falsi, See. Pa. R. E. 609.

Importantly, the underlying offense was expunged. See Pa. RE. 609, comment (evidence of

admission to an Accelerated Rehabilitative Disposition program under Pa. R. Crim. P. 310-

320 may not be used to attack credibility, citing Commonwealth v. ](.rall, 434 A.2d 99 (Pa.

Super. 1981)). Finally, the Defendant could not articulate the amount or type of income

generated by the illegal gambling machines to substantiate the relevance. Rather, the

Commonwealth confirmed that the illegal gambling machines were removed in 2012, prior to the



                                                24
Defendant's theft schemes. As such, this Court found admission of Lorraine's ARD record

irrelevant, lacking in probative value, and any reference would only cause juror confusion. This

Court properly precluded the Defendant from admitting irrelevant and inadmissible evidence.

    V.       THIS COURT PROPERLY ALLO\VED THE TESTil\10NY OF LORRAINE
             GOODFIELD REGARDING DIANA GOODFIELD AS AN EXCEPTION TO
             THE HEARSAY RULE

         Issue nine contends that the trial Court erred as a matter of law or otherwise abused its

discretion in permitting hearsay statements of Diana Goodfield through the testimony of Lorraine

Goodfield, thereby depriving the Defendant of confrontation and a fair trial. The admissibility of

evidence is within the discretion of the trial court and will on] y be reversed upon showing a clear

abuse of discretion. Commonwealth v, Drumheller, 808 A.2d 893, 904 (Pa. 2002), cert.

denied, 539 U.S. 919, 123$.Ct. 2284, 156 L.Ed.2d 137 (2003) (quoting Commonwealth v.

Stallworth, 781 A.2d 110, 117 (2001)); Commonwealth v.Tyson, 119 A.3d 353, 357, appeal

denied, 128 A.3d 220 (Pa. Super. 2015). An abuse of discretion is more than an error in

judgment; it is a misapplication of the law or a showing that the exercise ofjudgment was

"manifestly unreasonable, or the result of bias, prejudice, ill-will or partiality, as shown by the

evidence ofrecord." Tyson, 119 A.3d at 357 quoting Commonwe.alth
                                                     .      .
                                                                 v. Harris, 884 A.2d 920,

924 (Pa. Super. 2005), appeal denied, 928 A.2d 1289 (Pa. 2007).

         "Relevance" is the threshold requirement for the admissibility of evidence.

Commonwealth v. Cook, 952 A.2d 594, 612 (Pa. 2008). The Pennsylvania Rules of Evidence

provide the frameworkregarding admissible evidence. Evidence is relevant if: (a) it has any

tendency to make a fact mote or less probable than it would be without the evidence; and (b) the

fact is of consequence in determining the action. Pa. R. E. 401. AB the Pennsylvania Supreme

Court explained: «Evidence is relevant if it logically tends to establish a material fact in the case,


                                                  25
tends to make a fact at issue more or less probable or supports a reasonable inference or

presumptionregarding a material fact." Drumheller, supra at 904.

         Moreover, all relevant evidence is admissible, except as otherwise provided by law.

Evidence that is not relevant is not admissible.   Pa. R. E. 402. Notwithstanding, hearsay evidence
is generally inadmissible. See Pa. R. E. 801 and 802. However, the Pennsylvania Rules of

Evidence provide certain exceptions to hearsay evidence. See Pa. R. E. 803. One exception is an

excited utterance, Id. An excited utterance is "a statement relating to a startling event or

condition, made while the declarant was under the stress of excitement that it caused." See Pa. R.

E. 803(2). An exited utterance need not describe or explain the event, but only relate to it and it

need not be contemporaneous to the event See Pa. R. E. 803(2), comment. The timing of the

statement is crucial and must show that: "the nervous excitement continues to dominate while the

reflective processes remain in abeyance." Id. quoting Commonwealth v. Gore, 396 A.2d 1302,

1305 (Pa. Super. 1978). The determination ofan excited utterance is fact specific and determined

on a case-by-case basis. Commonwealth v. Wholaver, 989 A.2d 883 (Pa. 2010). Factors trial

courts should consider are whether the statement was a narrative; the time elapsed between the

occurrence and the utterance; and whether the declarant had the opportunity to or did speak to

others. Commonwealth v. Carmody, 799 A.2d 143, 14 7 (Pa. Super. 2002) citing

Commonwealth v. Sanford, 580 A.2d 784, 788 (1990), appeal denied, 588 A.2d 508 (Pa.

1991).

         The Defendant objected during Lorraine's testimony when she explained that she

"followed the money" with her daughter Diana. N.T. Trial, November- 1,2017, atp. 98-102.

Lorraine explained that Diana completed the Defendant's data entry duties for one shift prior to

the Defendant entering her own data. Id. at 99-100. Lorraine testified as to what Diana told her



                                                   26
when she entered the store after Diana compared her own Excel spreadsheet to the Defendant's

Excel spreadsheet. Id. at 100-101. Defense counsel objected to Lorraine's testimony as hearsay.

In response, the Commonwealth argued thatLorraine's testimony should be admitted as an

exception to the hearsay rule, under the excited utterance exception. Id. at 101. This Court

allowed limited testimony regarding Diana's discovery of the Defendant's theft schemes as a

hearsay exception, Lorraine testified that her and Diana investigated potential reasons for the

cash losses and when she entered the store, Diana told her to brace herself since she discovered

that the Defendant had been altering the Excel spreadsheets. Id. at 98-102. Lorraine reacted and

stated: "oh, my God, oh, my God, Shelia was the one." Id. at 102.

         Lorraine's testimony related to the excitement and emotional impact of discovering the

Defendant as the culprit and the shock did not wear off as Diana explained the theft schemes.

Therefore, this Court properly allowed Lorraine's limited testimony as to how Diana discovered

the Defendant'stheft schemes as her reaction fell within the exited utterance exception to

hearsay.

         Moreover, any error in allowing the testimony is harmless, as Diana also testified and was

available for cross-examination.to reveal any discrepancies or inaccuracies.

   VI.      TIDS COURT PROPERLY ADIBTTED THE DEFENDANT'S PRIORBAD
            ACTS, CRIMJNAL CONVICTIONS, AND CIVIL JUDGlVIENTS

         Issues ten and eleven argue that the trial Court erred or abused its discretion in admitting

evidence of the Defendant's prior convictions for theft by deception and bad checks.The

Defendant contends that this evidence was barred by Pa. R. E. 404(a)(l) and 404(b)(l), and was

otherwise inadmissible as it was not relevant, and unfairly prejudiced the Defendant. Similarly,

issues twelve and thirteen argue that the trial Court erred or abused its discretion in admitting

evidence ofcivil claims and judgments againstthe Defendant in violation of Pa. R. E. 404(a)(l)

                                                  27
and 404(b)( 1 ), and that the evidence was otherwise inadmissible irrelevant, and unfairly

prejudicial under Pa. R. E. 401 and 403.

       Under Pennsylvania law, the admissibility of evidence is within the discretion of the trial

court and will only be reversed upon showing a dear abuse of discretion.     Commonwealth v.

Drumheller, 808 A.2d 893, 904 (Pa. 2002), cert. denied, 539 U.S. 919, 123 S.Ct. 2284, 156

L.Ed.2d 137 (2003) (quoting Commonwealth v. Stallworth, 781 A.id 110, 117 (Pa. 2001));

Commomvealth v. Tyson, 119 A.3d 353, 357, appeal denied, 128 A.3d 220 (Pa. Super. 2015).

An abuse of discretion is more than .an error in judgment; it is a misapplication of the law or a

showing that the exercise of judgment was "manifestly unreasonable, or the result of bias,

prejudice, ill-will or partiality, as shown by the evidence of'record," Tyson, 119 A,3d at 357

quoting Commonwealth v. Harris, 884 A.2d 920, 924 (Pa. Super. 2005), appeal denied, 928

A.2d 1289 (Pa. 2007),

        '(Relevance" is the threshold requirement for the admissibility of evidence.

Commonwealth v. Cook, 952 A.2d 594, 612 (Pa. 2008). The Pennsylvania Rules of Evidence

provide the framework regarding admissible evidence. Pennsylvania Rule of Evidence 401

provides the test for relevant evidence.

                       Rule 401. Test for Relevant Evidence
                              Evidence is relevantif
                              (a) ithas any tendency to make a fact more or less probable than it
                              would he without the evidence; and
                              (b) the fact is of consequence in determining the action.

               Pa.R.E. 401.

       The Pennsylvania Rules of Evidence further state: "[ a[ll relevant evidence is admissible;

except as otherwise provided by law. Evidence that is not relevant is not admissible." Pa. R. E.

402. Pa.R. E. 403 explains limitations for Pa. R. E. 402:



                                                 28
                       The court may exclude relevant evidence if its probative value is
                       outweighed by a danger of one or more ofthe following: unfair prejudice,
                       confusing the issues, misleading the jury, undue delay, wasting time, or
                       needlessly presenting cumulative evidence.

               Pa.R.E. 403.

Pa. R. E. 404 governs the admissibility of evidence regarding a person's character, other crimes

or bad acts. Pa. R. E.404(b) states:

                       Rule 404. Character Evidence; Crimes or Other Acts
                       (a) Character Evidence.
                       (1) Prohibited Uses. Evidence of a person's character or character
                       trait is not admissible to prove that on a particular occasion the person
                       acted in accordance with the character or trait.
                       (2) Exceptions for a Defendant or Victim in a Criminal Case. The
                       following exceptions apply in a criminal case:
                                 (A) a defendant may offer evidence of the defendant's
                                 pertinent trait, and if the evidence is admitted, the prosecutor
                                 may offer evidence to rebut it;

                       (b) Crimes, Wrongs or Other Acts.
                       (]) Prohibited Uses. Evidence of a crime, wrong, or other act is not
                       admissible to prove a person's character in order to show that on a
                       particular occasion the person acted inaccordance with the character.
                       (2) Permitted Uses. This evidence may be admissible for another
                       purpose, such as proving motive, opportunity, intent, preparation,
                       plan, knowledge, identity, absence of mistake, or lack of accident. In
                       a criminal case this evidence is admissible only if the probative value
                       of the evidence outweighs its potential for unfair prejudice.
                       (3) Notice in a Crimtnal Case. In a criminal case the prosecutor must
                       provide reasonable notice in advance of trial, or during trial if the
                       court excuses pretrial notice on good cause shown, of the general
                       nature of any such evidence the prosecutor intends to introduce at
                       trial.

               Pa.R.E. 404(b ).

       As such, the admissibility of evidence of.a prior crime, wrong, or other bad acts first

depends upon the purpose for which it is being offered. Character or prior bad act evidence is not

admissible for the purpose of demonstrating the defendant's propensity to commit crimes or to

suggest that the defendant acted in conformity therewith. Commomvealth v. Melendez-


                                                  29
Rodriguez, 856 A.2d 1278, 1283 (Pa. Super. 2004). However, such evidence can be admitted

"in certain circumstances where it is relevant for some other legitimate purpose and not utilized

solely to blacken the defendant's character." Id. Specifically, other crimes evidence is admissible

if offered for a non-propensity purpose, such as proof of an actor's knowledge, plan, motive,

identity, or absence of mistake or accident. Commonwealth v. Tyson, 119 A.3d 353, 357-60,

appeal denied, 128 A.3d 220 (Pa. 2015) (citing Commonwealth v. Chmiel, 889 A.2d 501

(2005). If such evidence is offered for a legitimate purpose, the evidence of prior bad acts is

admissible if the probative value outweighs the risk of unfair prejudice. Id. citihg

Commonwealth v. Hairston, 84 A.3d 657 (2014), cert; denied, -U.S.--, 135 S.Ct. 164,

190 L.Ed.2d 118 (2014).

       When determining the probative value versus risk of unfair prejudice, a cautionaryjury

instruction "may ameliorate the prejudicial effect of the proffered evidence .... Jurors are

presumed to follow the trial court's instructions." Id. quoting Hail'ston, supra at 666 (holding

extraneous offense of arson was admissible under Rule 404(b) as res gestae evidence in

prosecution for murder; trial court's instruction on how arson evidence should be considered

minimized likelihood that arson evidence would inflame jury or cause it to convict defendant on

improper basis).

       Additionally, under Pennsylvania law, a stipulation is a declaration that the fact agreed

upon is proven. Commomvealth v. Rizzuto, 777 A.2d 1069, 1088 (Pa. 2001). Concessions made

in stipulations are judicial admissions, and accordingly may not later in the proceedings be

contradicted by the parties who make them. Commonwealth v. Rodebaugh, 519 A.2d 555, 561

(Pa. Cmwlth. 1986).




                                                 30
       In the present case, the Commonwealth filed a motion in limine seeking to introduce the

Defendant's prior bad acts, criminal convictions, collection claims, and insurance claims. The

Commonwealth argued that these convictions and judgments should be permitted to show the

Defendant's motive, opportunity, plan, preparation, intent, knowledge, identity, absence of

mistake or accident.

       At trial, the Defendant stipulated to the proposed testimony of Mauri Kelly, the

Lackawanna County Clerk of Judicial Records, who if testifying would corroborate that the

Defendant committed a series of theft-related criminal offenses with restitution owed in the

amount of $57,000.00. N.T. Trial, November 6, 2017 (PM), at p. 29-32. The stipulation

referenced a payment plan in which the Defendant would pay $170.00 dollars per month for

twenty (20) years. Id. at 32. The stipulation also referenced twenty-five (25) Lackawanna County

Civil Judgments in excess of $350,000.00 against the Defendant. Id. at 33-36.

       Evidence of the Defendant's prior bad acts was not admitted to show conformity

therewith, rather, to show motive, opportunity; plan, preparation, intent, knowledge, identity,

absence of mistake or accident, The Defendant's history of theft-related offenses demonstrates the

Defendant's knowledge and absence ofa mistake in her commission of the underlying offenses,

Additionally, the Defendant's requirement to pay outstanding restitution and civil judgments

showed motive. Ultimately, the Defendant stipulated to the evidence of her civil judgments and

prior criminal convictions. It is long established under Pennsylvania law that a stipulation is an

agreed upon fact that need not be proven. As such, the Defendant's history was not improperly

admitted as character evidence, but instead was appropriately admitted within the permitted uses ..

Moreover, the Defendant stipulated to the Clerk ofJudicial Record's testimony as to the official




                                                31
court history ofthe Defendant's convictions and judgments, as well as the amounts owed.

Therefore, this evidence was properly admitted.

    VIL     THIS COURT PROPERLY ALLOWED THE ADMISSION OF THE TILL
            REPORTS ANDTHEFTSUMI\1ARY AS EVIDENCE

        Issues fourteen and fifteen argue that the trial Court erred or otherwise abused its

discretion in allowing evidence of the till reports and schedules prepared by Diana as lacking

proper authentication and foundation. The admissibility of evidence is within the discretion of the

trial court and will only be reversed upon showing a clear abuse of discretion. Commonwealth

v. Drmrtheller, 808 A.2d 893, 904 (Pa. 2002), cert. denied, 539 U.S. 919, 123 S.Ct. 2284, 156

L.Ed.2d 137 (Pa. 2003) (quoting Commonwealth v. Stallworth, 781 A.2d 110, 117 (Pa.

2001)); Commonwealth v. Tyson, 119 A.3d 353, 357, appeal denied. 128 A,3d 220 (Pa.

Super. 2015). An abuse of discretion.is more than an error in judgment; it is a misapplication of

the law or a showing that the exercise of judgment was "manifestly unreasonable, or the result of

bias, prejudice, ill-will or partiality, as shown by the evidence of record." Tyson, 119 A.3d at 357

quoting Commonwealth v. Harris, 884 A.2d 920, 924 (Pa. Super. 2005), appeal. denied, 928

A.2d 1289 (Pa. 2007).

        "Relevance" is the threshold requirement for the admissibility of evidence.

Commonwealth v. Cook, 952 A.2d 594, 612 (Pa. 2008). The Pennsylvania Rules of Evidence

provide the framework regarding the types of admissible evidence. Evidence is relevant if: (a) it

has any tendency to make a fact more or less probable than it would he without the evidence; and

(b) the factis of consequence in determining the action. Pa. R. E. 401.

       Evidence is authenticated or identified if the proponent produces evidence sufficient to

support a finding that the item is what the proponent claims it to be. Pa. R. E. 901(a).




                                                 32
Authentication of evidence is generally a low burden of proof. Commonwealth v. Murray, l 74

A.3d 1147 (Pa.Super, 2017).

           All relevant evidence is admissible, except as otherwise provided by law, while

evidence that is not relevant is not admissible. Pa. R. E. 402. Hearsay evidence is generally

inadmissible, yet the Pennsylvania Rules of Evidence allow evidence of a regularly conducted

business activity as an exception to the hearsay rule, Sec Pa. R. E. 803.

           Pa. R. E. 803(6) states:

                            (6) Records of a Regularly Conducted Activity. A record (which
                            includes a memorandum, report, or data compilation in any form) of
                            an act, event or condition if:
                                    (A) the record was made at or near the time by--cr from
                                    information transmitted by-ssomeone with.knowledge;
                                    (B) the record was keptin the course of a regularly conducted
                                    activity of a "business", which term includes business,
                                    institution, association, profession, occupation, and calling of
                                    every kind, whether or not conducted for profit;
                                    (C) making the record was a regular practice of that activity;
                                    (D) all these conditions are shown by the testimony of the
                                    custodian or another qualified witness, or by a certification
                                    that complies with Rule 902(11) or {12) or with a statute
                                    permitting certification; and
                                    (E}the opponent does not show that the source of information
                                    or other circumstances indicate a lack of trustworthiness.

           Pa.   R. E. 803(6).
Further, under the Uniform Business Records as Evidence Act,

                    A record of an act, condition or event shall, insofar as relevant, be
                    competent evidence if the custodian or other qualified witness testifies to
                    its identity and the mode of its preparation, and if it was made in the
                    regular course of business at or near the time of the act, condition or event,
                    mid if, in the opinion of the tribunal, the sources of information, method
                    and time of preparation were such as to justify its admission.

           42 Pa. C.S.A. § 6108.

Finally,



                                                      33
                The admissibility of evidence is a matter for the discretion ofthe trial court and a
                ruling thereon will bereversed on appeal only upon a showing that the trial court
                committed an abuse of discretion, An abuse of discretion may not be found merely
                because an appellate court might have reached a different conclusion, but requires
                a result ofmanifestunreasonableness, or partiality, prejudice, bias, or ill-will, or
                such lack of support so as to be clearlyerroneous,

        C(rn1monwealth v. Haas, No. 1858 MDA 2015, 2017 WL 376012, at *7 (Pa. Super. Ct.
        Jan. 26, 2017) citin.g Commonwealth v. Poplawski, 130 A.3d 697, 716 {Pa. 2015)
        (citations and quotation marks omitted).

        Here, the till reports and Excel spreadsheets prepared by Diana are relevant and

admissible. The Commonwealth presented evidenced that the till reports or register tapes were an

independent source utilized to verify the actual cash sales. N.T. November 2, 2017, atp. 57.

Diana testified that she compared the actual cash sales generated on the till reports to those cash

sale entries in the Defendant's Excel spreadsheets. Diana explained that a till report corresponded

with each shift. Id. at 69. She verified the actual cash sales independently by taking the cash

number from the till report and comparing it to the cash plus the owes, less the safe drops, on the

Excel spreadsheet. Id. at p. 74-75. She discussed the manner in which she utilized the till reports

to prepare her own Excel spreadsheets, and illustrated the discrepancies in the Defendant's Excel

spreadsheets. The till reports were authenticated by Diana as the business manager, and Diana

also authenticated the theft analysis as its author. Moreover; the tills and Excel spreadsheets were

records kept-in Cousin's Convenient Marts regularly conducted business activities, generated on

the respective dates. In particular, the theft analysis derived from the till reports and Excel

spreadsheets compiled by Diana. Therefore, the documents were properly admitted by this Court.

This Court discerns no abuse of discretion.

   VIII. THIS COURT PROPERLYADMITTED THE AUTHENTICATED BANK
         DOCUMENTS




                                                 34
JS
       Specifically, evidence.is authenticated or identified if the proponent produces evidence

sufficient to support a finding that the item is what the proponent claims itto be. Pa. R. E.

901(a); Commonwealth v. Rabelow,No. 2985EDA 2014, 2016WL 963812, at *12 (Pa.

Super. Ct. Mar, 14, 2016) (Agent testimony as to how records were obtained was sufficient

authentication). Authentication of evidence is generally a low burden of proof. Commonwealth

v. Murray, 174 A.3d 1147 (Pa. Super. 2017).

       On November 1, 2017, the Defendant filed a Motion to Quash a subpoena thatthe

Commonwealth had obtained to retrieve the bank records of the Defendant's fiance, Thomas

Aragon I a/k/a "T .C." The Commonwealth admitted that the bank documents arrived on

November l, 201 7. Immediately; the Commonwealth produced copies of the bank documents for

the Defendant. Id. at 3, 176. The Commonwealth intended the bankdocuments to demonstrate

where the stolen cash was deposited as well as the Defendant's control, use, disbursement of the

stolen cash she siphoned through her boyfriend's account and back into her personal account. Id.

at3-4, 6. This Court granted the Defendant three (3) days to review and prepare anymotions in

limiue seeking to limit use of the bank documents: Id. at 176-176. Accordingly, the Defendant

orally objected to the admission ofthe bank documents due to the lateness, size, and

authentication. N.T. Trial, November 6, 2017 (AM), at P: 7. This Court held that the

Commonwealth could introduce the bank documents since cross-examination would provide the

Defendant an opportunity to question their authenticity as well as demonstrate other sources of

the Defendant's income. Id. at 7-8.

       During trial, the Commonwealth introduced the bank documents through Detective Bauer,

who explained that she utilized the bank documents to explore other sources of the Defendant's

income. Id. at 22-23. Detective Bauer testified that a review of the Defendant and her



                                                 36
boyfriend's banking transactions revealed the Defendant's method of concealing the stolen cash.

Id. at 26. Detective Bauer testified that the Defendant opened a Wells Fargo checking account

and deposited a settlement check in the amount of $36;73022. Detective Bauer noted that this

transaction was verified by the bank. Id. at 24-25; Detective Bauer further explained that with

this settlement check the Defendant deposited $30,000.00 into her own Wells Fargo savings

account, and the remaining $6, 73 0.22 into her Wells Fargo checking account. Id. at 25-26. On

another occasion, Detective Bauer stated that the Defendant withdrew $25,000.00 in cash from

her savings account and her boyfriend opened a Wells Fargo checking account depositing cash in

the same dollar amount of $25,000.00. Id. at27-29.

       Detective Bauer testified at length about the Defendant's Wells Fargo checking account.

Id. at 30. She stated that she prepared a summary of the Defendant's Wells Fargo checking and

savings accounts beginning on April 16, 2013, when the Defendant initiated her theft schemes.

Id. at 31.:32, Detective Bauer summarized the Defendant's cash deposits, and testified that in

2013, the Defendant deposited $16,52LOO in cash into her Wells Fargo checking account. In

2014, the Defendant deposited $56,237.21 in cash, and in 2015, the Defendant deposited

$113,805.00 in cash. Over a two and half year period, the Defendant's cash deposits totaled

$186,563.21. Id. at33-34. The total cash deposits during theDefendant's entire theft period

amounted to $263,669.98. Id. at 35. Detective Bauer testified that in the year ofthe Defendant's

arrest, the Defendant's cash deposits into her Wells Fargo account totaled $6,524.00. She noted

that the Defendant's Wells Fargo account was later closed due to insufficient funds. Id. at 35�37.

Detective Bauer also prepared a summary of transactions which showed the Defendant siphoned

cash outthroughpersonal checks, cash withdrawals> or debit transactions. Id. at36-37. For

example, Detective Bauer testified that in 2013, the Defendant issued personal checks totaling



                                                37
amount of $9,698.64, in 2014, $21,950.20, and in 2015, $84,427.76. The total amount of

personal checks issued by the Defendant during her theft schemes totaled $116,076.60. Id.

Detective Bauer testifiedthat during the Defendant's theft schemes, the Defendant's withdrawals

in 2013 totaled $17,290.79, and in 2014 $27)66.80. Id. at 55.

         Therefore, the bank documents are relevant and admissible to show the Defendant's

control over the stolen cash through depositing and spending cash for beyond her available

income. The bank documents were also relevant to contradict the Defendant's theory that her

boyfriend contributed to the substantial amounts of cash flowing into her Wells Fargo account In

fact, the Defendant utilized "T.C. 's" salary contribution when cross-examining Detective Bauer,

N.T. Trial, November 6, 2017 (PM) at p. 19-10.

         Finally, Detective Bauer referenced the bank's authentication of the account records

throughout.her testimony. Detective Bauer testified that she obtained the account records from

the bank via court order and acknowledged that the account records were what the bank purported

them to be. See Pa. R. K 901(a); Commonwealth v. Rabelow, supra. In response, the

Defendant questioned Detective Bauer on her lack of specific knowledge as to exactly how the

cash was spent. N.T. Trial, November 6, 2017 (PM) at p. 19-10. As such, the bank documents

were properly admitted.

   IX.      THIS COURTPROPERL Y ADMITTED DETECTIVE BAUER'S
            TESTIMONY ABOUT DATE DISCREPANCIES AND LIMITED CROSS-
            EXAIVIINATION TO THE CONTROLLING DOCUMENT

         Issue eighteen argues that the trial Court erred or otherwise abused its discretion in

admitting hearsay testimony regarding the conclusions of the Commonwealth' s accountant

referenced by Detective Bauer.




                                                   38
        Hearsay evidence is generally inadmissible, unless it falls within an exception delineated

by the Pennsylvania Rules of Evidence, the Pennsylvania Supreme Court, or by statute. Pa. R. E.

802. Statements offered to prove awitness's course of conduct, rather than the truth of the

statement do not constitute hearsay. See Commonwealth v • .Johnson, 42 A.3d 1017, 1035 (Pa.

2012) (Sergeant's testimony that a detective believed that a boot was used in an assault to explain

why Sergeant collected boot was not hearsay); Commonwealth v. Rega, 933 A.2d 997, 1017

(Pa. 2007) (citing Commonwealth v. Sneed, 526 A.2d 749, 754 (Pa. 1987)) (certain out-of-

court statements offered to explain a course of police conduct are admissible).

       In the present case, Detective Bauer described her training and experience .in investigating

theft and embezzlement cases. N.T. Trial, November 6, 2017 (AM), at p. 9. She discussed the

investigative techniques required to uncover a substantial.and intricate theft. Id. at 9-11. Here,

Detective Bauer testified that the Defendant altered the Excel spreadsheets by inflating the

credit/debit card sales, lowering the actual cash sales, and pocketing the cash. She recognized this

method as a common theft scheme. Id. Specifically, Detective Bauer testified that the

Commonwealth uncovered minor corrections to numbers and dates and she reflected those

corrections in her final theft analysis. Id. at 19. The Defendant objected to the reference about the

accountant's corrections as hearsay. Id. at19-20. Detective Bauer explained she made the

accountant's corrections in her theft analysis in support of her investigation. Id. at20.

       Therefore, this Court determined that Detective Bauer's testimonyregarding the

discrepancies uncovered by the accountant is non-hearsay as Detective Bauer only explained her

course of conduct in modifying the Affidavit of Probable Cause. Detective Bauer's testimony

was both relevant and admissible under Pa. R. E. 40 I and 402. As such, the testimony was

properly admitted by this Court and no abuse of discretion, occurred.



                                                 39
   X.       THIS COURT PROPERLY LIMJTED CROSS-EXAMINATION OF
            DETECTIVE BAUER TO THE CONTROLLING DOCUMENT

        Issue nineteen argues that the trial Court erred or abused its discretion when it precluded

the Defendant from offering proof of an alibi defense through the cross-examination of Detective

Bauer about the amended Affidavit of Probable Cause. Under Pa. R. Crim. P. 567, a defendant

who intends to offer an alibi defense at trial shall filed a notice specifying the intent to offer an

alibi defense and list the times and places the defendant is alleging to have been, as well as
witnesses the defendant intends to call in support of the defense, along with their contact

information. Pa. R. Crim. P. 567. If the Commonwealth providesthe defendant notice ofa

change in dates at issue, the defendant's notice of alibi becomes "irrelevant" and the defendant

has a duty to provide new notice for the new date. Commonwealth v. Zimmerman, 571 A.2cl

1062 (Pa. Super. 1990), appeal denied 600 A.2d 953, 529 Pa. 633, certiorari denied, 112 S.Ct.

1498, 503 U.S. 945, 117 L.Ed.2d 638.

        Additionally, a claim challenging a court's limit of cross-examination is subject to the

following standard:

               [W]e note that in cross-examining a witness, an attorney is entitled to question the
               witness about subjects raised during direct examination as well as any facts
               tending to refute inferences arising from matters raised during direct testimony ...
               Similarly, an attorney may discredit a witness by cross-examining the witness
               about omissions or acts that are inconsistent with his testimony ... However, the
               scope and-limits of cross-examination is [sic] vested in the trial court's discretion
               and that discretion will not be reversed unless the trial court has clearly abused its
               discretion or made an error of law.

Commonwealth v. Begley, 780 A.2d 605, 627 (Pa. 2001) (internal citations omitted);
Commonwealth v. Kimbrough, 872 A,2d 1244, 1261-62 (Pa. Super. 2005).

        On October 5, 2017, the Defendant provided alibi dates in her Answer to the

Commonwealth's Motion for Reciprocal Discovery. Subsequently, on October 16, 2017, the

Commonwealth filed an amended Criminal Information specifying the total amount of cash stolen

                                                  40
based upon the same factual allegations. On October 20, 2017, the Defendant filed a Motion to

Dismiss the Commonwealth's amended Criminal Information, acknowledging that she received a

supplemental narrative containing the corrected amounts and dates of theft alleged as well as

additional discovery. The Defendant did not provide a new notice of alibi for the changed dates.

       On cross-examination, the Defendant questioned Detective Bauer regarding her

preparation of the Affidavit of Probable Cause, and dates of theft. N.T. Trial, November 6, 2017

(PM), at P: 14-16. The Commonwealth objected, as the Defendant inaccurately referenced the

original Affidavit of Probable Cause; specifically, the Defendant was questioning Detective

Bauer on a date that the Defendant was not accused of stealing. Id. at 16. This Court sustained

the Commonwealth's objection, as the document the Defendant was referring to was not the

document ultimately admitted into evidence to be used in the prosecution of the case. Id. at 16-

17. The Defendant cross-examined Detective Bauer on when she changed the theft dates. Id. at

17. Detective Bauer explained that the Affidavit ofProbable Cause was not modified, but the

addendum that.became the Master Theft Analysis was modified to reflect the discrepancies found

by the accountant. Id. Defense counsel continued to question on an Amended Affidavit of

Probable Cause, which this Court clarified that it was the addendum, not the Affidavit itself that

was modified. Id. at 17-18.

       The Defendant's alibi dates became irrelevant when the Defendant received the -

supplemental narrative and the amended Criminal Information, See Commonwealth v.

Zimmerman, supra. The Defendant did notprovide new alibi dates', as to the amended Criminal

Information, As a result, this Court properlylimited the scope of Detective Bauer's cross-

examination as to the theft dates that were no longer accurate or applicable.




                                                41
   XI.      THE SENTENCE IMPOSED WAS WITHIN THE .STATUTORY MAXIMUM
            AND OTHERWISE APPROPRIATE UNDER THE FACTS AND
            CIRCUMSTANCES OF THE CASE.

         Issues twenty and twenty-one question the propriety ofthis Court's sentence as manifestly

excessive, failure to consider relevant sentencing criteria, consideration of factors already

encompassed by the guidelines, and inadequate reasons for an aggravated sentence. Initially> this

Court notes that no automatic right of appeal exists for a challenge to the discretionary aspects of

sentencing. Rather, this type of appeal is more appropriately considered a petition for allowance

of appeal. Commonwealth v. Rossetti, 863 A.2d 1185, 1193-1194 (Pa. Super. 2004) (citing

Commonwealth v. Ritchey, 779 A.2d 1183, 1185 (Pa. Supet.2001) (citations ornittedj).

         Before. reaching the merits ofa discretionary sentencing issue, a court must

ascertain whether an appellant (i) filed a timely notice of appeal, (ii) properly preserved

the issue to be heard on appeal, {iii} filed a brief free of fatal defects, and (iv) raised a

substantial question that the sentence appealed from is not appropriate under the

Sentencing Code. Commonwealth v. Mastromarino, 2A.3d 581, 588 (Pa. Super.

2010), cert. denied, 609 Pa. 685.

         An appellate court evaluates whether a particular issue raises a substantial question

on a case-by-case basis. Commonwealth v. Rossetti, 863 A.2d 1185) 1194 (Pa. Super.

2004). "(The court] will grant an appeal only when the appellant advances a colorable

argument that.the sentencing judge's actions were either: (1) inconsistent with a specific

provision of the Sentencing Code or (2) contrary to the fundamental norms which underlie

the sentencing process." Commonwealth v. Brown, 741 A.2d 726, 735 (Pa. Super.

1999} (en bane). The Pennsylvania Supreme Court has held that a claim regarding a

sentence being excessive which is within the statutory limits can raise a substantial


                                                   42
question, if the appellant "sufficiently articulates the manner in which the sentence

violates either a specific provision of the sentencing scheme set forth in the Sentencing

Code or a particular fundamental norm underlying the sentencing process."

Commonwealth v. Mouzon, 812 A.2d 617, 627-28 (Pa. 2002). However, the

Pennsylvania Superior Court does not accept bald allegations of excessiveness.

Comm:onwMlth v. Reynolds, 835 A.2d 720, 733 (Pa. Super. 2003).

        No substantial question exists as to the Defendant> s sentence, since the sentence

imposed was within the statutory limits and the sentences conformed to sentencing norms,

This Court thoroughly reviewed a PSI report, all mitigating and aggravating factors, and

particularly crafted the Defendant's sentence based upon the facts and circumstances

presented at trial and throughout the sentencing phase.

        The Defendant challenges the discretionary aspects ofsentencing, however, it is

well-established that the sentencing function is a matter vested within the sound discretion

of the sentencing court and will not be disturbed on appeal absent a manifest abuse of

discretion. See Commonwealth v. Walls, 926 A.2d 957, 961 (Pa. 2007). i'[A]n abuse of

discretion is more than a mete error of judgment. ... [A] sentencing court will not have

abused its discretion unless the record discloses that the judgment exercised was

manifestlyunreasonable, or the result of partiality, prejudice, bias or ill-will." Id.

(quotations omitted). "An abuse of discretion may not be found merely because an

appellate court might have reached a different conclusion, but requires a result of manifest

unreasonableness, or partiality, prejudice, bias, or ill-will, or such lack 'of support so as to

be clearly erroneous." Id., quoting Grady v. Frito-Lay, Inc., 839 A.2d 1038, 1046




                                                   43
 (2003). Therationale offered by the Pennsylvania Supreme Court for this deferential

 standard is as follows:

                       Simply stated, the sentencing court sentences flesh-and-blood defendants
                       and the nuances of sentencing decisions are difficult to gauge from the cold
                       transcript used upon appellate review. Moreover, the sentencing court enjoys
                       an institutional advantage to appellate review, bringing to its decisions an
                       expertise, experience, and judgment that should not be lightly dis turbed.
                       Even with the advent of the sentencing guidelines, the power of sentencing
                       is a function to be performed by the sentencing court. Thus, rather than cabin
                       the exerciseof a sentencing court's discretion, the guidelines merely inform
                       the sentencing decision.

         Walls, 926 A.2d at 961-62 (citations omitted).

         A sentence of confinement must be "consistent with the protection of the public,

 the gravity·ofthe offense as it related to the impact on the life of the victims and op. the

 community, and the rehabilitative needs of the defendant." 42 Pa. C.S.A § 972l(b). A

 sentencing court may determine a defendant's potential for rehabilitation by considering

 demeanor, apparent remorse, manifestation of social conscience, and cooperation with law

 enforcement agents. Commonwealth v. Begley, 780 A,2d 605, 644 (Pa. 2001);

. Commonwealth v. Constantine, 478 A.2d 39 (Pa. Super, 1984)i Commonwealth v.

 Gallagher,. 442 A.2d 820 {Pa. Super. 1982). Moreover, facts regarding
                                                               .       the nature and

 circumstances ofthe offense that are not necessarily elements of the convicted offense, are

 proper factors to consider in deciding to sentence in the mitigated range or the aggravated

range. Commonwealth v. Chilquist, 548 A.2d 272 (Pa. Super. 1988). See also,

Commonwealth v. Darden, 531 A.2d 1144, 1149 (Pa. Super. 1987) Additionally, trial

courts are permitted to use prior conviction history and other facts already included in the

guidelines, if they supplement other extraneous sentencing information. Commonwealth

v. Simpson, 829 A.2d 334, 339 (Pa. Super. 2003). Furthermore, the decision to impose a



                                                                                 44




             •• ,,fi   ····---   ---·-·--·-·---·-,·----------------------.---�-..-------··---·-,,,, ••
concurrentor consecutive sentence rests within the discretion of the sentencing court.

Commonwealth v. Johnson, 961 A.2d 877, 880 (Pa. Super. 2008) (citing

Commonwealth v. Lloyd, 878 A.2d 867, 873 (Pa. Super. 2005)). See also,

Commonwealth v. Hoag, 665 A.2d 1212 {Pa. Super. 1995)(stating an appellant is not

entitled to a "volume discount" for their crimes by having all sentences nm concurrently).

        Additionally, if a pre-sentence investigative report (hereinafter "PSI") exists,

appellate courts presume that the sentencing court "was aware of relevant information

concerning the defendant's character and weighed those considerations along with

mitigating statutory factors. A P�I constitutes the record and speaks for itself."

Commonwealth v. Devers, 546 A.2d 12, 18 (Pa.1988). The Devers courtfurther

articulated that "it would be foolish, indeed, to take the position that if a court is in

possession of the facts, it will fail to apply them to the case at hand." Id. See

Commonwealth v. Boyer, 856 A.2d 149 (Pa. Super .. 2004); Commonwealth v. Burns,

765 A.2d 1144 (Pa. Super. 2000).

        Accordingly, this Court had the benefit of a PSI, which provided specific facts about the

Defendant's character and lengthy theft-related history, including her Prior Record Score of 4, as

well as the fact that the Defendant committed the instant theft offenses while      on supervision. This
Court presided over the Defendant's four-day jury trial, and observed the Defendant's demeanor

as we11 as listened to her testimony and considered the Commonwealth's evidence. This Court

also reflected on the victims and the significant financial impactthe Defendant's actions caused

in their personal.lives and their business. N.T. Sentencing, January 30, 2018, at p. 5-16. The

Defendant addressed this Court and echoed her previous sentiments premising future growth.

However, this Court noted that the Defendant's. past words ofremorse rang hollow given her



                                                   45
pattern of thefts and current criminal behavior. Id. at 18-19. Therefore, this Court found no

mitigating factors present. Rather, this Court foundthe following aggravating factors including

the well-planned, long-term, systematic theft from the Goodfield family and Cousin's Convenient

Marts. .Id, at 19. This Court noted that the planning, intent, substantial amount of theft, and length

of time as well as frequency of the theft occurrences justified an aggravated range sentence. ld.

       Under these circumstances and the applicability of the Sentencing Guidelines, this Court

sentenced the Defendant as follows:

               16 CR 464, CT I: thirty-six (36) -- seventy-two (72) months, with three (3) years
               probation
               16 CR 464, CT3: seventeen (17) - thirty-six (36) months, with two (2) years
               probation

       This Court also imposed sentence for the Defendant's probation violations, revoking and

re-sentencing as follows:

               01   CR 70, CT 3: six (6) "twelve (12) months, with three (3J years probation
               01   CR 17 50, CT 2: six (6) - twelve (12) months, with three (3) years probation
               01   CR 1751, CT2: six (6)-twelye (12)111onths, with three (3) years probation
               03   CR 1094, CT l: six (6) - twelve (12) months, with three (3) years probation

        All of the Defendant's sentences were ordered consecutively, and aggregated to seventy-

seven (77) to one hundred and fifty-six (156) months ofincarceration followed by seventeen (17)

years of probation, supervised by the Pennsylvania Board of Probation and Parole.

        The sentence was appropriate under the facts and circumstances of this case and in light of

the guidelines. This Courtconsidered the punitive, deterrent, and rehabilitative purposes of

sentencing, as well as the impact of the crimes on the victims, their families, and upon the

community. The sentence imposed was within the statutory maximum. Moreover, this Court had

the benefit of a PSlreport, and weighed the information accordingly.




                                                 46
        Therefore, based upon the foregoing reasons, the sentence imposed by this Court

was neither excessive nor harsh, and no abuse of discretion occurred. Moreover, the

record supports and justifies the sentence imposed,

CONCLUSION

        Accordingly, the testimony and evidence at trial was sufficient to sustain the jury's

verdict. A review of the record indicates that evidentiary rulings made by the trial Court were

lawful and appropriate, Finally, thesentence imposed was within.the statutory maximum citing

aggravated factors that supported this Court's rationale for state incarceration. Therefore, the

Defendant's conviction should be upheld and this Court's Judgment of Sentence should be

affirmed,

                                                   BY THE COURT:


                                                                                              'P.J.
                                                  �


CC: Notice of the entry of the foregoing Memorandum has been provided to each party pursuant to Pennsylvania
Rule of Criminal Procedure 114 by mailing time-stamped copies to the following individuals;

Lackawanna County District Attorney's Office
Robert M. Buttner, Esq.




                                                      47